DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2021 has been entered.
 	

As directed by Applicant, Claims 1, 3, and 5 are amended and claim 2 is cancelled.  No other claims are added or cancelled.  Thus, claims 1 and 3-17 are pending.  This is a Non-Final office action.

Claim Rejections - 35 USC § 112

The ¶112b rejections in the Office Action dated 20 July 2020 have been remedied except for the following rejection:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the subsea equipment" in  lines 3.  There is insufficient antecedent bases for these limitations in the claim.  For purposes of examination, this is understood to be “[[the]] subsea equipment.” (This claim depends on claim 1, and this element is never previously introduced.  It is introduced in claim 4, “a subsea equipment”, but claim 5 does not depend on claim 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 4, 6- 7, and 9-12 are rejected under 35 U.S.C. 103 as obvious  over Bass (U.S. Patent 6,509,557) and Langner (U.S. Patent 6,264,401)
Regarding claim 1, Bass discloses an extended Direct Electric Heating system comprising: a conduit arrangement for transporting fluid from at least one subsea well  (Bass ‘557, column 1 line 17, satellite well on the sea floor) apparatus to a topside or onshore location (column 1 line 18, remote platform; column 6 line 60 – column 7 line 13), wherein the conduit arrangement has: 
- at least one Direct Electric Heating conduit section … arranged between the topside or onshore location and the subsea well apparatus (along section 10b; figs. 1-10), and 
- at least one heat traced conduit section arranged between the Direct Electric Heating conduit section and the subsea well apparatus in the longitudinal direction (buffer zone 92 with heating trace 92’; fig. 7-10).  

- an electrically conductive fluid transport pipe (Bass,10b is conductive pipe surrounded by 22 insulation; fig. 14), and
- a first electrical power supply (Bass, 11) connected to the near end.
 and electrically conductive fluid transport pipe having a resistance configured to convert electrical current to heat when electrical current is circulated in the circuit (Bass, this is the description of how the heating of the pipe works column 5 line 66 – column 6 line 12, “Electrical current flows from a first insulating joint through the steel wall of segment 10b to a second insulating joint and is then returned through cable 24 to power supply 11, thus completing the electrical circuit”;  having a resistance in the pipe to create heat as electricity goes through the pipe is described in the background as conventional ways of electrically heating pipes. Column 1 line 62 – column 1 line 16), “current is passed through the flowline pipe; In order for heat to be generated in a pipe, there inherently needs to be resistance to the electric current.  Since heat is generated here, there is resistance; “Joule heating, also known as resistive, resistance, or Ohmic heating, is the process by which the passage of an electric current through a conductor produces heat, Wikipedia contributors. "Joule heating." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 8 Aug. 2021. Web. 10 Sep. 2021.) 

Bass does not disclose, in one embodiment, an electrical power supply is connected to the far end via a piggyback cable mounted on the electrically conductive fluid transport pipe to form a circuit wherein electrical current is able to circulate though said piggyback cable and said electrically conductive fluid transport pipe.  While the main focus of his invention, in fig. 14, for instance, is heating the extended section and having the power supply return via 24, the prior art  referenced by Bass (as shown in Bass, fig. 1; Bass cites his own prior art, application 08/625,428 which matured into patent # 6,264,401 to Langner) does teach that the return cable can be piggybacked on the fluid transport pipe (Bass, “prior art”  fig. 1, taken from Langner, cable 24)   The advantage of this would be to easily have access to the return cable as it connected to the extended pipe it is heating, as well as to protect it from the elements of the 

Regarding claim 4, Bass and Langner teach all the limitations of claim 1, as above, and further teach the extended Direct Electric Heating system further comprising a subsea equipment arranged intermediate the Direct Electric Heating conduit section and the subsea well apparatus, and where the heat traced conduit section is arranged between the Direct Electric Heating conduit section and the subsea equipment (column 7 line 7; “structure or equipment”; this is a description of the equipment/well that the buffer connects to, and this equipment is understood to be located farther downstream, to the left of the figures, in every embodiment; fig. 7-14,).  

Regarding claim 6, Bass and Langner teach all the limitations of claim 1, as above, but does not further teach an extended Direct Electric Heating system, wherein at least one heat traced conduit section extends between a plurality of subsea equipment.   The traced area is the area between the main direct heating and the subsea equipment (Bass, column 7 line 7; “structure or equipment”; this is a description of the equipment/well that the buffer connects to, and this equipment is inherent and understood to be located farther downstream, to the left of the figures, in every embodiment; fig. 7-14,).  However, in a further embodiment, Bass suggests using the Column 10 lines 1-5;
Bass describes how “for some flowlines, wells may be connected at one or more points along their lengths, and not just at the end of the flowline.  In this case, short lengths of pipe, called “jumpers,” are used to connect the pipeline to the wellheads.  The same heating methods may be used for jumpers as described from buffer zones” i.e. heat traced conduits heating the section subsea well apparatus and subsea equipment).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to add further buffer sections, that is, further heat traced sections downstream between further equipment and wells, in order to prevent damage from excessive current while at the same time maintain some heating in order to get the product from the ocean floor, which is very cold and could affect the flow, to the surface.
  
Regarding claim 7, Bass and Langner  teach all the limitations of claim 1, as above, but does not teach, in this embodiment, an extended Direct Electric Heating system wherein at least one heat traced conduit section extends between at least one subsea equipment and the at least one subsea well apparatus.  However, in further embodiments, Bass suggests using the buffer system to heat up further equipment between different wells that are found  downstream (Bass, column 7 line 15; Column 10 lines 1-5;  “structure or equipment”; this is a description of the equipment/well that the buffer connects to buffer extends between equipment, as well.  Bass describes how “for some flowlines, wells may be connected at one or more points along their lengths, and not just at the end of the flowline.  In this case, short lengths of pipe, called “jumpers,” are used to connect the pipeline to the wellheads.  The same heating methods may be used for jumpers as described from buffer zones” i.e. heat traced conduits heating the subsea well apparatus and subsea equipment)..  Thus, it would have been obvious to one 
Regarding claim 9, Bass and Langner teach all the limitations of claim 1, as above, and further teach an extended Direct Electric Heating system, wherein the heat traced conduit section is arranged essentially adjacent to the Direct Electric Heating conduit section in the longitudinal direction (Bass, figs. 7-10, can see that it is longitudinally adjacent).  
Regarding claim 10, Bass and Langner teach all the limitations of claim 1, as above, and further teaches an extended Direct Electric Heating system,  wherein a. the subsea well apparatus and/or the subsea equipment are of the type that is susceptible to interference from, or damage by, stray currents from the Direct Electric Heating conduit section within a distance E (this is the point of the buffer zone, to minimize this current that effects the equipment; column 7 lines 6-10 and 15 - 25), b. the Direct Electric Heating conduit section extends a predetermined distance between a near end and a far end, the near end being located downstream of the far end, said far end terminating at distance E or greater from the subsea well apparatus and/or the subsea equipment (this is apparent in 10b and figs. 3-11, terminating at a distance E and then having the buffer zone go, so the equipment is not affected.   Col. 7, ll. 15 – 25 teaches the buffer zone (92) length was about 50 meters to reduce the current flow effects, i.e., interference.) .  

Regarding claim 11, Bass and Langner teach all the limitations of claim 10, as above, but do not further teach an extended Direct Electric Heating system, wherein the heat traced conduit section extends essentially the entirety of distance between the Direct Electric Heating conduit section and the subsea well apparatus and/or the subsea equipment.  However, Bass (column 7 lines 6-8; figs. 7-11) and it would have been obvious to one having ordinary skill in the art at the time of the filing to have the traced conduit section, which is Bass’s buffer, extend essentially the entirety of the distance between the Direct Electric Heating conduit in order to, as best as possible, keep the whole pipeline heated but still protect sensitive equipment.  
Regarding claim 12, Bass and Langner  teach all the limitations of claim 10, as above, but does not further teach an extended Direct Electric Heating system, wherein the predetermined distance is within the range of 0 to 300 meters.  While such a distance is not explicit in the reference, it is indicated, through the drawings (Fig. 14, 15) that the length of the main section would, of course, of necessity, have to be some length.  (It is disclosed that there is some length to this feature as the buffering section can be 50 meters, Bass, column 7 line 21).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to have some length of the main pipe for direct heating, and the length itself would be a design choice within the skill of an operator to meet since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).
Regarding claim 13, Bass and Langner teach all the limitations of claim 10, as above, but does not further disclose an extended Direct Electric Heating system, wherein the predetermined distance is within the range of 0 to 80 kilometers  While such a distance is not explicit in the reference, it is indicated, through the drawings (Bass, Fig. 14, 15) that the length of the main section would, of course, of necessity, have to be some length.  (It is disclosed that there is some length to this feature as the buffering section can be 50 meters, Bass, column 7 line 21).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to have some length of the main pipe for direct heating, and the length itself would be a design choice within the skill of an operator to meet since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).  

Regarding claim 16, Bass and Langner teach all the limitations of claim 6, as above, and further teach an extended Direct Electric Heating system, wherein the subsea equipment comprises any one or more of subsea pumps, manifolds, jumpers, spools and flowline end sections.  These elements were taught in the combination above of claim 6 (Bass, column 10 line 4; “jumpers”; these are conventional parts of such underwater systems).  


Regarding claim 17, Bass and Langner teach all the limitations of claim 7, as above, and further teach an extended Direct Electric Heating system, wherein the subsea equipment comprises any one or more of subsea pumps, manifolds, jumpers, spools and flowline end sections.  These elements were taught in the combination above of claim 7 (Bass, column 10 line 4; “jumpers”; these are conventional parts of such underwater systems).  


Claims 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bass (U.S. Patent 6,509,557) and Langner (U.S. Patent 6,264,401) and further in view of Janoff (U.S. Patent 6,564,011).
Regarding claim 3, Bass  in view of Langner teach all the limitations of claim 1, as above, and further teach an extended Direct Electric Heating system wherein the at least one heat traced conduit section comprises: 
- a fluid transport pipe (Bass, in section 92), 
- at least one heating cable (92’) arranged on the outside wall of the fluid transport pipe..., and
- at least one thermally insulating layer arranged to cover the fluid transport pipe and the at least one heating cable (Bass, element 22, column 10 lines 40-48,).   
-a second electrical power supply connected to the at least one heating cable (element 11).  
Bass does not teach, specifically, a heating cable with conducting elements enclosed in insulation.
Regarding the heating cable, Bass certainly teaches a heating cable (elements 24/92’, column 7 lines 54-51) and Janoff teaches that such heating cables, the cables are surrounded by insulation (Janoff, column 1 line 45) to heat the pipes, in order to better direct the heat to  heat the pipe ( column 1 lines 45-52).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to have a cable to use a conventional cable with insulation in a known way to better heat the pipe.

Regarding claim 14, Bass, Langner and Janoff teach all the limitations of claim 1, as above, and further discloses an extended Direct Electric Heating system, wherein the first (Bass, figs. 7-10; column 6 lines 53-64).

Claims 5, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bass (U.S. Patent 6,509,557) in view of Langner (U.S. Patent 6,264,401) and further in view of Bremnes (U.S. Patent Application Publication 2012/ 0217000).
Regarding claim 5, Bass and Langner teach all the limitations of claim 1, as above, but do not further teach the extended Direct Electric Heating system wherein a first Direct Electric Heating conduit section is arranged between the topside or onshore location and the subsea equipment and a second Direct Electric Heating conduit section is arranged between the subsea equipment and the subsea well apparatus.  Bass  teaches such an extension farther down towards the well (as noted in rejection of claim 1, column 7 line 7; “structure or equipment”; this is a description of the equipment/well that the buffer connects to, and this equipment is inherent and understood to be located farther downstream, to the left of the figures, in every embodiment; fig. 7-14,) .  However, Bremnes teaches that such a separate heating area can be even higher towards the platform (Bremnes, fig. 1).  Such an extension would be advantageous to adjust for current and to create low voltage and to protect the equipment closer to the surface.  Further, Bass teaches further equipment, with more piping and wellheads (Bass, column 10 lines, 1-10, buffer zones).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bass with Bremnes, to have an extension section higher towards the platform, or between further down wells and other Direct Heating segments, in order to protect sensitive equipment (wellheads and surface equipment) from damaging current, but also to have efficient heating of the pipes in between the wells
5, as above, but does not further teach, in the embodiment above, an extended Direct Electric Heating system, wherein the subsea equipment comprises any one or more of subsea pumps, manifolds, jumpers, spools and flowline end sections.  However, elsewhere, Bass indicates that other equipment may be part of any apparatus, including the claimed elements (Bass, column 10 line 4; “jumpers”; these are conventional parts of such underwater systems).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Bass, and include “jumpers”, which may be added to connect more points and wells along the length of the underwater equipment, connecting the pipeline to the wellheads, which is conventional in the art and gives more access to wells and thus material.

Regarding claim 15, Bass and Langner teach all of the limitations of claim 1, as above, but do not further teach an extended Direct Electric Heating system according to claim 1, wherein the near end of the most downstream Direct Electric Heating conduit section is connected to a subsea connection point, said subsea connection point adapted for receiving a first conduit section extending from the topside or onshore location to the subsea connection point. However, Bremnes teaches a near end of a most downstream Direct Electric Heating conduit section is connected to a subsea connection point (Bremnes, element 11; fig. 1), said subsea connection point adapted for receiving a first conduit section extending from the topside or onshore location to the subsea connection point (part of pipe 1 that extends from above the water until the connection element 11 and is heated by elements 20, 3 and 5)).  Such an extension would be advantageous to adjust for current and to create low voltage and to protect the equipment closer to the surface.  Thus, it would have been obvious to one having (Bremmes, ¶0010 and ¶0014; need for separate control systems and implementation).  Thus, it is recognized the desirability of these connecting sections to separate the electrical connections.

Response to Arguments
Applicant’s arguments dated 24 August 2021 with respect to claim(s) have been considered but are not persuasive.  Applicant merely moved the subject matter of now-cancelled claim 2 into claim 1, and claim 2 was previously rejected. See full rejection above.
Specifically, Applicant argues that “Bass refers to a configuration using a single insulated pipe which corresponds to another electrical heating technology. In a DEH system, the electrically conductive fluid transport pipe does not comprise any electrical insulation. …The Applicant is of the opinion that Bass fails to disclose a Direct Electric Heating (DEH) conduit section. Even if one of ordinary skill had combined the teaching of Langer '401 to Bass, they still would not obtain the claimed arrangement of claim 1 because Langer '401 refers to a pipe-in pipe configuration, which is not a DEH conduit section.” (Remarks, p. 7).  Examiner disagrees. As is noted in the rejection above, all the elements of the claim are accounted for, where the electric heating of the pipe serves to heat the fluid and the current is returned via a “piggyback” cable.  Applicant seems to be relying on elements not in the claims (a non-insulated pipe).  Applicant is 

	Please contact Examiner regarding any questions or concerns.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761            

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715